Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, see page 2, filed 5/6/2021, with respect to the Double Patenting rejections of 4/15/2021 have been fully considered and the Terminal Disclaimer to overcome the rejection has been approved.  The rejection of 4/15/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 8, 10 – 15, 17 – 20 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Greene (U.S. No. 5,438,865) and Bartz et al. (U.S. No. 2015/0344137 A1) which teach the claimed invention however fail to disclose the limitations of an angle of attack sensor comprising a multi-piece faceplate including a “a heated chassis defining a pocket; and a mounting plate positioned on the heated chassis and having an opening”… “wherein the heated chassis includes a ring portion that extends into the opening of the mounting plate” as see at Fig. 2B in combination with all the remaining limitations as required by the independent claims 1 and 14.  
Hence the prior art of records fail to teach the invention as set forth in claims 1 – 8, 10 – 15, 17 - 20 and Examiner cannot find specific teaching of the invention, nor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARRIT EYASSU/Primary Examiner, Art Unit 2861